                 ALEXANDER E. EISEMANN
                           ATTORNEY AT LAW
                      20 Vesey Street, Suite 400   282 Katonah Avenue, Suite 244
                      New York, New York 10007        Katonah, New York 10536
                                S)))))))Q
                          Tel: (212) 420-8300
                          Fax: (212) 420-8338
                             aee@eislaw.com




                         February 3, 2020


VIA ECF

Honorable William H. Pauley III
United States District Judge
Southern District of New York
United States Courthouse
500 Pearl Street
New York, New York 10007

          Re:   United States v. Nicholas Genovese,
                         18 Cr. 183 (WHP)

Dear Judge Pauley:

          I am the counsel for Nicholas Genovese, the defendant
in the above-entitled case, who is scheduled to be sentenced next
Tuesday, February 11, 2020, at 2:00 p.m. I write respectfully,
and without objection by the Government, to request a one-day
extension of the deadline to submit a sentencing letter on Mr.
Genovese's behalf.

          There are two reasons for my request. First, I am only
now receiving documents from TD Ameritrade from an account in Mr.
Genovese's name that was frozen by the S.E.C. I need to review
them to incorporate some information in my submission. Second,
my sister was rushed to the emergency room yesterday with a
potentially serious problem and I spent much of the day dealing
with that, which has set me back in my efforts to finish today.

          Assistant United States Attorney Sam Enzer has no
objection to my request and has indicated that if it is granted,
then he would appreciate the Government's deadline being extended
by one day as well. He is prepared to file his submission today,
however, if that is your Honor's preference. Of course, I have
no objection to his request.
Hon. William H. Pauley III
February 3, 2020
Page 2



          Accordingly, without objection by either party, I
respectfully request that the deadline for sentencing submissions
by both parties be extended by one day, to February 4, 2020, and
thank your Honor for considering this request.

                              Respectfully submitted,



                              Alexander E. Eisemann

cc:    Samson Enzer, Esq.
       (via ECF)



Application granted.

Dated: February 3, 2020
       New York, New York
